     Case 2:20-cv-00490-JAM-EFB Document 3 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOE ELTON MOSLEY,                                   No. 2:20-cv-490-JAM-EFB PS
12                        Plaintiff,
13            v.                                          ORDER
14    G. BOYD TARIN, CONTRA COSTA
      COUNTY,
15
                          Defendants.
16

17

18           Plaintiff brings this action against defendants G. Boyd Tarin, an employee of the Contra

19   Costa County Department of Child Support Services, and the County of Contra Costa. Plaintiff’s

20   allegations stem from garnishment proceedings initiated in the California Superior Court for the

21   County of San Mateo. ECF No. 1.

22           The federal venue statute provides that a civil action “may be brought in (1) a judicial

23   district in which any defendant resides, if all defendants are residents of the State in which the

24   district is located, (2) a judicial district in which a substantial part of the events or omissions

25   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

26   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

27   this action, any judicial district in which any defendant is subject to the court’s personal

28   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
                                                          1
     Case 2:20-cv-00490-JAM-EFB Document 3 Filed 08/28/20 Page 2 of 2

 1          In this case, the claims arose in San Mateo County, and all defendants reside in Contra
 2   Costa County. Thus, venue properly lies in the Northern District of California. For the
 3   convenience of the parties and witnesses and in the interests of justice, this case will be
 4   transferred to the Northern District of California. See 28 U.S.C. § 1391(b); 28 U.S.C. § 84(a).
 5          Accordingly, IT IS HEREBY ORDERED that this case is transferred to the Northern
 6   District of California. See 28 U.S.C. § 1404(a).
 7   Dated: August 28, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
